UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 29, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-20539 PRO-FAC COOPERATIVE, INC. (Exact Name of Small Business Issuer as Specified in its Charter) New York 16-6036816 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 590 Willow Brook Office Park, Fairport, NY 14450 (Address of Principal Executive Offices) (Zip Code) Issuer's Telephone Number, Including Area Code (585) 218-4210 (Former name, former address and former fiscal year, if changed since last report Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. As of November 2, 2007. Common Stock  1,769,540 Transitional Small Business Disclosure Format YES NO X FORM 10-QSB For the Quarterly Period Ended December 29, 2007 PRO-FAC COOPERATIVE, INC. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 2 ITEM 2 . Managements Discussion and Analysis or Plan of Operation 11 ITEM 3 . Controls and Procedures 15 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 16 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 ITEM 3. Defaults Upon Senior Securities 16 ITEM 4. Submission of Matters to a Vote of Security Holders 16 ITEM 5. Other Information 16 ITEM 6. Exhibits 17 1 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Unaudited condensed financial statements of Pro-Fac Cooperative, Inc. (Pro-Fac or the Cooperative) as of December 29, 2007 and for the three and six month periods ended December 29, 2007 and December 23, 2006 are presented on the following pages. The financial statements have been prepared in accordance with the Cooperatives usual accounting policies, are based, in part, on estimates and reflect all normal and recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the results of the interim periods. This Part I also includes managements discussion and analysis of the Cooperatives financial condition as of December 29, 2007 and its results of operations for the three and six month periods ended December 29, 2007. Pro-Fac Cooperative, Inc. Condensed Statements of Income (Unaudited) (Dollars in Thousands) Three Months Ended Six Months Ended December 29, December 23, December 29, December 23, Net sales $ 62 $ $ $ Cost of sales ) Gross profit/(loss) ) (3 ) Gain from transaction with Birds Eye Foods, Inc. and related agreements 0 Margin on delivered product 54 Selling, administrative and general expense ) Other income 8 2 17 2 Operating income/(loss) ) Distribution from Holdings LLC 0 0 0 Investment income 61 Interest expense 0 ) (3 ) ) Income before income taxes Income tax benefit/(provision) ) ) Net income $ The accompanying notes are an integral part of these condensed financial statements. 2 Pro-Fac Cooperative, Inc. Condensed Balance Sheets (Unaudited) (Dollars in Thousands) ASSETS December 29, Current assets: Cash and cash equivalents $ Investments Accrued interest receivable Accounts receivable, trade Accounts receivable from Birds Eye Foods, Inc. Income taxes receivable Inventory Prepaid expenses and other current assets Total current assets Fixed assets, net 11 Investment in Farm Fresh First, LLC 50 Total assets $ LIABILITIES AND SHAREHOLDERS AND MEMBERS SURPLUS Current liabilities: Accounts payable $ Other accrued expenses Due to Farm Fresh First LLC 46 Amounts due members Total current liabilities Commitments and contingencies (Note 5) Common stock, par value $5, authorized - 5,000,000 shares; issued and outstanding 1,769,540 shares Shareholders and members surplus: Class A cumulative preferred stock, liquidation preference $25 per share, authorized 10,000,000 shares; issued and outstanding 1,773,839 shares Special membership interests Accumulated deficit ) Total shareholders and members surplus Total liabilities and shareholders and members surplus $ The accompanying notes are an integral part of these condensed financial statements. 3 Pro-Fac Cooperative, Inc. Condensed Statements of Cash Flows (Dollars in Thousands) (Unaudited) Six Months Ended December 29, December 23, 2006 Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 2 2 Gain from transaction with Birds Eye Foods, Inc. and related agreements ) ) Change in assets and liabilities: Investments ) 0 Accounts receivable ) (11,832 ) Accounts payable and other accrued expenses Accrued income taxes ) Accrued interest expense ) 0 Amounts due members Other assets ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from Termination Agreement with Birds Eye Foods, Inc. Distribution from Holdings LLC classified as a return of capital 0 Net cash provided by investing activities Cash Flows from Financing Activities: Borrowings on (repayment of) long-term debt ) Redemption of retained earnings allocated to members ) 0 Cash dividends paid ) 0 Redemption of preferred stock ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-Cash Investing Activities: Increase in investment in Holdings LLC and equity $ 0 $ The accompanying notes are an integral part of these condensed financial statements. 4 PRO-FAC COOPERATIVE, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1. DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business : Pro-Fac Cooperative, Inc. ("Pro-Fac" or the "Cooperative") is a New York agricultural cooperative corporation operating in one segment, the marketing of crops grown by its members. Basis of Presentation : The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information required by GAAP for complete annual financial statement presentation. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the results of operations have been included in the accompanying unaudited condensed financial statements. Operating results for the interim periods ended December 29, 2007 are not necessarily indicative of the results to be expected for other interim periods or the full fiscal year. These financial statements should be read in conjunction with the consolidated financial statements and accompanying notes contained in the Pro-Fac Cooperative, Inc. Form 10-K for the fiscal year ended June 30, 2007. New Accounting Pronouncements: In July 2006, the FASB released FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (FIN 48). FIN 48 prescribes a comprehensive model for the financial statement recognition, measurement, presentation and disclosure of income tax uncertainties with respect to positions taken or expected to be taken in income tax returns. The Cooperative adopted FIN 48 in the first quarter of fiscal 2008 with no material effect on the Cooperatives financial statements. Cash and Cash Equivalents : Cash and cash equivalents include short-term investments, including money market accounts and commercial paper, with original maturities of three months or less. The Cooperative maintains its cash and cash equivalents in accounts, which, at times, may exceed federally insured limits or may not be federally insured. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk with respect to cash and cash equivalents. At December 29, 2007, cash and cash equivalents consisted of: Cash $ Money market accounts Commercial paper $ Investments : The Cooperative invests in commercial paper and bonds that are bought and held principally for the purpose of selling them in the near future. These investments are classified as trading securities and are recorded at fair value on the balance sheet date in current assets. The change in fair value during the period is reported in the Cooperatives condensed statement of income included in investment income. Investments are summarized as follows at December 29, 2007: Unrealized Fair Cost Gain Value Commercial paper $ $ 16 $ Bonds 6 $ $ 22 $ Investment in Birds Eye Holdings, LLC : Until June 24, 2006, Pro-Fac accounted for its investment in Birds Eye Holdings LLC (Holdings LLC), a Delaware limited liability company and indirect parent company of Birds Eye Foods, Inc. (Birds Eye Foods) under the equity method of accounting. Effective June 25, 2006, the Cooperative began using the cost method of accounting for its investment in Holdings LLC. As a result of beginning to use the cost method, the Cooperatives proportionate share of the other comprehensive income and loss items of Holdings LLC previously recorded (net loss of approximately $5.6 million at June 24, 2006) was removed with a corresponding increase in the investment of approximately $5.6 million in accordance with Financial Accounting Standards Board Staff Position APB18-1  Accounting by an Investor for its Proportionate Share of Accumulated Other Comprehensive Income of an Investee Accounted for under the Equity Method in Accordance with APB Opinion No. 18 upon a Loss of Significant Influence. The previously recorded proportional share of earnings and losses of Holdings LLC remained as a component of the carrying amount of the investment. 5 Under the cost method, the Cooperatives share of earnings or losses is not included in the Cooperatives balance sheet or statement of income and the Cooperative does not record its proportionate share of other comprehensive income and loss items of Holdings LLC. As a result of a $120.1 million distribution received from Holdings LLC during the first quarter of fiscal year 2008, Pro-Facs recorded investment in Holdings LLC was reduced to zero.
